*362Decided 30 June, 1902.
On Petition for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
The county and circuit courts allowed credit in the settlement of Cutting’s account for money expended-by him in the support, maintenance, and education of his wards, from March 11, 1896, to March 17, 1899, and, as no special question was made by appellant as to the time during which the allowance should have been granted, the court did not examine the record upon that point, naturally assuming that the amount only was in question. The petition for rehearing, however, calls attention to the obvious fact that sixteen months of the time covered by the findings of the county and circuit courts was after Cutting absconded and left the state, during which period it is manifest he did not contribute anything to the support of his wards. The findings and decree ought, therefore, to be modified to that-extent. Mrs. Cutting testified that all the children lived at home from the time Cutting received the appointment as guardian, until he left the state, with the exception of Katie, who was home six months only. Cutting’s account, therefore, should be credited for money expended by him for the support, maintenance, and education of Katie for six months, and twenty months each for the other three children, at $7 a month, making a total credit of $462, instead of $900.20, as allowed by the county and circuit courts. The former opinion will be modified in this regard, but in all other respects it will be adhered to.
The court did not undertake to state the record in detail, but only the substance thereof. Whatever may be said of the sufficiency of the allegations in the petition of the bondsmen, and the regularity of the proceedings in the county court, there was certainly enough before that court, in the petitions, answers, and replies, to warrant it in exercising its undoubted jurisdiction to settle the accounts of Cutting as guardian.
Rehearing Denied; Modified.